Per Curiam: This was an action, originally brought before a justice of the peace, in which the plaintiff recovered judgment, and, on appeal to the circuit court, he recovered judgment a second time. There is no ground for reversing it. The statute of frauds has no application. The contract was executed, on one side, by the defendant’s receipt of a conveyance for the five acres from Crane. Crane gave him this deed, as he himself testifies, under the contract between Crane and Sharp, and Sharp and the defendant, and the jury did rightly in finding a verdict for Sharp against defendant, for the contract price of the land, less the $50 paid by the defendant to Crane. Judgment affirmed.